UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 28, 2010 Intermec, Inc. (Exact name of registrant as specified in its charter) Delaware 001-13279 95-4647021 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) 6001 36th Avenue West Everett, Washington www.intermec.com 98203-1264 (Address of principal executive offices and internet site) (Zip Code) (425) 348-2600 (Registrant's telephone number, including area code) No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 28, 2010, Intermec, Inc. (“we,” “our” or “the company”) issued a press release announcing our preliminary financial results for the third fiscal quarter ended September 26, 2010.A copy of the press release is furnished as Exhibit 99.1 to this Current Report and is incorporated herein by reference (the “Press Release”). The Press Release includes non-GAAP (adjusted) financial measures for Ÿ operating profit (loss) Ÿ earnings (loss) before income taxes, Ÿ net earnings (loss), and Ÿ earnings (loss) per share. Reconciliations of each of these non-GAAP financial measures to the most directly comparable GAAP financial measures are detailed in the Reconciliation of GAAP to non-GAAP Net Earnings attached to the Press Release. Our non-GAAP measures should be read in conjunction with the corresponding GAAP measures.The non-GAAP measures should be considered in addition to, and not as an alternative or substitute for, the measures prepared in accordance with accounting principles generally accepted in the United States. We believe that excluding our facility impairment and restructuring charges (principally related to severance costs in connection with distinct organizational initiatives to reduce costs and improve operational efficiency) provides supplemental information useful to investors’ and management’s understanding of the company’s core operating results, especially when comparing those results on a consistent basis to results for previous periods and anticipated results for future periods. The foregoing information in this Item 2.02 is furnished and shall not be deemed "filed" for purposes of Section 18 of the SecuritiesExchange Act of 1934, as amended, nor shall it be deemed incorporated byreference in any filing under the Securities Act of 1933, as amended. Item 7.01 Regulation FD Disclosure. In the Press Release, we announced our outlook for the fourth fiscal quarter of 2010 with respect to our anticipated range of revenues and our anticipated range of GAAP diluted earnings per share from continuing operations. Forward-Looking Statements Statements made in this filing and any related statements that express Intermec’s or our management’s intentions, hopes, indications, beliefs, expectations, guidance, estimates, forecasts or predictions of the future constitute forward-looking statements, as defined by the Private Securities Litigation Reform Act of 1995, and relate to matters that are not historical facts. They include, without limitation, statements about our view of general economic and market conditions, our cost reduction plans, our revenue, expense, earnings or financial outlook for the current or any future period, our ability to develop, produce, market or sell our products, either directly or through third parties, reduce or control expenses, improve efficiency, realign resources, continue operational improvement and year-over-year or sequential growth, and about the applicability of accounting policies used in our financial reporting. These statements represent beliefs and expectations only as of the date they were made. We may elect to update forward-looking statements but we expressly disclaim any obligation to do so, even if our beliefs and expectations change.Actual results may differ from those expressed or implied in our forward-looking statements. Such forward-looking statements involve and are subject to certain risks and uncertainties, which may cause our actual results to differ materially from those discussed in a forward-looking statement. These include, but are not limited to, risks and uncertainties described more fully in our reports filed or to be filed with the Securities and Exchange Commission including, but not limited to, our annual reports on Form 10-K and quarterly reports on Form 10-Q, which are available on our website at www.intermec.com. The foregoing information in this Item 7.01 is furnished and shall not be deemed "filed" for purposes of Section 18 of the SecuritiesExchange Act of 1934, as amended, nor shall it be deemed incorporated byreference in any filing under the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release issued by Intermec, Inc. on October 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Intermec, Inc. (Registrant) Date:October 28, 2010 By:/s/ Robert J. Driessnack Robert J. Driessnack Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release issued by Intermec, Inc. on October 28, 2010
